2017 IL App (2d) 160589
                                  No. 2-16-0589
                         Opinion filed September 11, 2017
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 14-CF-1888
                                       )
JANET S. WALKER,                       ) Honorable
                                       ) John J. Kinsella,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Hudson and Justice Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     The defendant, Janet S. Walker, was found guilty of felony theft (720 ILCS 5/16-1(a)(1),

(a)(2) (West 2012)), following a bench trial.       Walker does not dispute that she exercised

unauthorized control over property that did not belong to her, but she argues that she could not

be convicted unless the State proved that the victims named in the indictment were indeed the

true “owners” of the property at issue. Because there may be several parties who qualify as

“owners” under the law and all that is necessary is that the State prove that the named victims

had a greater interest in the property than she did, her argument has no merit.

¶2                                     I. BACKGROUND
2017 IL App (2d) 160589


¶3     Between 2010 and 2013, Walker was employed by Williamson Management.

Williamson Management managed the operations of between 46 and 51 condominium

developments (“properties”) on behalf of the condominium association (CA) boards—collecting

assessments from the residents and depositing them into the appropriate CA accounts; taking

calls from residents, including requests for maintenance; overseeing vendors and work orders;

paying bills; maintaining financial records regarding the CA accounts; and reporting to the CA

boards regarding financial matters. Williamson Management employed a total of seven people

to manage these properties.

¶4     Walker was one such property manager and was responsible for managing between seven

and nine properties. As such, she served as the liaison between Williamson Management and the

boards of the properties she managed, and also between those boards and vendors. She oversaw

daily operations, processed bills for payment through the Williamson Management accounting

department, prepared budgets, and provided the boards with financial reports at their monthly

meetings. The properties Walker managed included Long Valley, Whispering Pines, Briar Hill I

and II, and Hidden Glen.

¶5     Although Williamson Management collected assessments from residents on behalf of the

CAs, the payments were made out to the CA in which each resident lived and were deposited

directly into that CA’s bank account. Williamson Management served as the conduit for those

payments and kept track of them, reporting any delinquencies to the board.          Under no

circumstances were payments from residents to be made payable to any individual property

manager.

¶6     Under the agreements executed by the condominium owners, if the owners did not timely

pay their assessments, they could be evicted and the units put into foreclosure. The procedure



                                            -2-
2017 IL App (2d) 160589


was as follows.    First, Williamson Management notified the CA board of the delinquent

assessments and sent notices to the resident. If the board decided to proceed with an eviction, it

referred the matter to its attorneys, who sent further notices and then filed suit, eventually

obtaining an order of possession. At that point, the CA was legally entitled to rent out the

condominium unit while the foreclosure was proceeding and to keep any rent it received as

repayment of the unpaid assessments.         The CA board generally asked the Williamson

Management property manager to oversee the process of finding tenants for the short-term rental

of the unit. As this service was outside the property manager’s usual duties, the property

manager received a commission of one month’s rent for performing it. To receive such a

commission, the property manager was required to submit a written request. The commission

would then be paid by the CA through Williamson Management. In no event was a property

manager supposed to receive a commission directly from the renter.

¶7     In early 2013, an accounting irregularity came to light in connection with one of the

properties managed by Walker: Williamson Management’s records reflected a deposit into a CA

account, but there was no corresponding deposit shown in the bank records.            Williamson

Management audited all of the accounts for the properties Walker managed and found several

other irregularities, including missing cash, unsupported credits to accounts, and unreconciled

items from the bank records of the accounts. In March 2013, Walker and her attorney met with

Walker’s supervisor, the president of Williamson Management, and Bensenville police detective

Brian Dooley. When Walker was confronted with the irregularities, she initially denied that they

were in fact irregularities. However, she soon admitted making all but one of the transactions

identified. Walker was fired.




                                              -3-
2017 IL App (2d) 160589


¶8     In 2014, Walker was charged with theft. The six-count indictment alleged that Walker:

stole more than $10,000 from Briar Hill II by exercising unauthorized control over the funds

(count I) and obtaining the funds through deception (count II), stole more than $500 from Briar

Hill I by exercising unauthorized control over the funds (count III) and obtaining the funds

through deception (count IV), and stole over $10,000 from various entities listed in an

attachment (the CAs of Briar Hill I and II, Hidden Glen, Long Valley, and Whispering Pines) by

obtaining the funds through deception (count V) and exercising unauthorized control over the

funds (count VI). See 720 ILCS 5/16-1(a)(1), (a)(2) (West 2012).

¶9     At trial, State witnesses testified that Walker had rented units to them in the properties

listed in the indictment. Specifically, the witnesses testified that they responded to online rental

ads that listed Walker as the contact, Walker supervised the rental process and they signed leases

listing Walker as the lessor, and they made money orders or checks for rent payable to Walker, at

her instruction. (One exception to this last point was Dan Brennan, who testified that he made

his checks payable to Williamson Management. Someone had crossed that out and written

“Janet Walker” as the payee; he did not do this or authorize anyone else to do this. Dooley

testified that, during his interview with her, Walker admitted to changing the payee on Brennan’s

checks.) The State also introduced documentary evidence, copies of money orders and checks

that witnesses testified they tendered to Walker as rent for their units and bank statements from

Walker’s two Chase Bank accounts showing that such money orders and checks, totaling at least

$80,850, were deposited into her accounts.

¶ 10   The State also produced witnesses who were members of the boards of the CAs named in

the indictment. These witnesses uniformly testified that Walker was not authorized to rent out




                                               -4-
2017 IL App (2d) 160589


units without the approval of the CA boards and, even if she had such approval, she was not

authorized to accept payments of any kind directly from tenants.

¶ 11   The very first witness called by the State was Annette Byrd, Walker’s supervisor at

Williamson Management.       Byrd testified that she had worked in real estate and property

management for over 20 years. Among other things, Byrd explained the procedure by which a

CA could gain legal possession of a unit for nonpayment of assessments. In response to a

question by the trial court about who owned units where no orders of possession had yet been

obtained, Byrd stated that, when a unit had been vacated and was in foreclosure but no order of

possession had been issued, the unit could only be rented on a short-term basis. Once the

foreclosure was completed and the bank took possession, any rental of the unit would have to

end. On cross-examination, the defense attorney pursued this line of questioning. Byrd opined

that, if a CA did not have an order of possession to take over a unit, the CA would not be entitled

to any rents from that unit. In fact, she agreed that if the CA did not have an order of possession

it would have no more right to such rents than the defendant. Instead, any such rents would

belong to the owner. However, if the unit were properly rented out, the rents should go to the

CA to pay the arrearage on the owner’s assessments.

¶ 12   Subsequently, when cross-examining the State’s witnesses who were members of CA

boards, the defense asked whether each CA had pursued evictions and obtained orders of

possession while Walker was serving as property manager for the CA. The answers varied.

Georgia Opsahl, a board member of the Briar Hill II CA for 16 years, testified that the CA had

initiated eviction proceedings once or twice during Walker’s tenure. However, she was not clear

on the differences between the legal proceedings for eviction, foreclosure, and bankruptcy.

Opsahl believed that, when a bank took over a unit through foreclosure, the bank was required to



                                               -5-
2017 IL App (2d) 160589


pay off any arrearage in assessments before it could sell the unit. Mark Timm, a board member

for the Hidden Glen CA, recalled that the CA often did sue and obtain orders of possession. He

did not know all the units where this had occurred. However, the CA had gotten an order of

possession for the unit that Walker rented to Brianna Castelli (one of the witnesses who testified

that she rented from Walker and that her money orders and checks for rent, which were made out

to Hidden Glen, had “agent Janet Walker” written on them by someone other than her). Kevin

Spieles, a board member at Whispering Pines, did not recall that that CA ever “took over” any

units through legal action. Patricia Rotondi, a board member at Long Valley for 17 years,

recalled that in 2010 or 2011 an owner was evicted from a unit. The board agreed to rent it out

and asked Walker to obtain a tenant. However, the board never authorized Walker to accept any

rent payments from that unit. Rita Minnberg, president of the Briar Hill I board for over 20

years, testified that in 2011 or 2012 a unit went into foreclosure and the owners moved out and

handed in their keys to Williamson Management. The CA’s attorney told the board that it was

okay to take possession of the unit and rent it out to recover unpaid assessments.

¶ 13    At the beginning of the second day of trial, the State tendered five orders of possession

for units in Long Valley, Whispering Pines, and Briar Hill, which it wished to submit as

evidence. The defense objected on the grounds that the exhibits had not been disclosed earlier

and that two of the orders of possession were for units where the tenants either had not testified

or had not been able to identify Walker as the person they rented from. Taking the last objection

first, the trial court stated that it did not believe that the renters had to testify, as long as the State

could show that they rented the units and that their rent money ended up in Walker’s accounts.

As to the late disclosure, the trial court noted that the documents were tendered in rebuttal to the

argument raised the previous day by the defense, which had “opened the door.” The trial court



                                                   -6-
2017 IL App (2d) 160589


also questioned whether the basic premise of this argument—that the CAs did not have any right

to the rental proceeds unless they had obtained orders of possession for the units—was a valid

defense, commenting that, even if the CAs had not properly perfected their legal interest in the

rental proceeds, “that does not mean that [Walker] had any right to abscond with the proceeds

*** for her personal benefit.” The trial court suggested that, if the defense itself was not valid,

there was no prejudice from allowing the exhibits into evidence. Finally, the orders were public

records equally available to both parties and were self-authenticating. For all of these reasons,

the trial court ruled that the exhibits were admissible.

¶ 14   The State’s last witness was Dooley. Dooley began investigating Walker in 2013 for

financial fraud. He reviewed records of her two Chase Bank accounts that had been subpoenaed.

He personally prepared People’s exhibit No. 8—a summary of the rent checks and money orders

deposited into Walker’s accounts—and it accurately reflected the information contained in

Walker’s bank statements. There were 124 such checks and money orders, totaling $80,850.

When he interviewed Walker, her attorney was present and she signed a waiver of her Miranda

rights. Walker denied adjusting Williamson Management’s database to hide or falsely show

various deposits and denied that the deposits into her accounts were improper. Walker also

asserted that she was entitled to all of the money received from a certain tenant, which she

estimated totaled less than $2,000; in actuality, she received more than $5,000 from that tenant.

Walker conceded, however, that there was no reason for any tenant ever to write a check directly

to her. Dooley also stated that Walker was identified as the lessor on all of the leases he viewed.

All of the units at issue were “officially vacant” on Williamson Management records.

¶ 15   After the State rested, the defense moved for a directed finding, arguing that the State had

failed to prove that the CAs listed in the indictment actually owned the rental proceeds from the



                                                 -7-
2017 IL App (2d) 160589


units Walker rented out or that the CAs had any greater interest in those proceeds than Walker

herself (who admittedly had no legal interest). The trial court expressed skepticism of this

argument in a lengthy discussion, at one point commenting that the situation was akin to money

left on a table at a sidewalk café: several parties, including the waiter, the restaurant owner, and

the customer who left the money, could all plausibly assert some claim to the money, but all of

their interests would be greater than that of someone simply passing by on the sidewalk, who

(like Walker) would have no legal right to the money. The trial court denied the motion for a

directed finding. After the trial court admonished Walker about her right to testify and she

declined to do so, the defense rested. The parties gave closing arguments, during which the

defense repeated its same argument about ownership.

¶ 16   The trial court found Walker guilty on all counts. Walker’s motion to reconsider or in the

alternative for a new trial was denied. The trial court merged the convictions into a single

charge—theft by unauthorized control of an amount greater than $10,000—and sentenced

Walker to 60 days’ periodic imprisonment (work release from the county jail), three years’

probation, restitution in the amount of $80,850, and fees and costs.

¶ 17                                      II. ANALYSIS

¶ 18   On appeal, Walker repeats her argument that the State did not prove its case against her,

because it did not show that the CAs had taken the steps necessary to obtain legal possession of

the units she rented out, and thus that they had any greater rights to the rental proceeds from

those units than she. She argues that, in the absence of those procedures, only the owners of the

units could have been victims of her theft, not the CAs named in the indictment.

¶ 19   Defendants have often challenged their theft convictions when the victim named in the

charging instrument was different than the person or entity shown at trial to be the property’s



                                               -8-
2017 IL App (2d) 160589


owner, on the ground that this variance between the charge and the proof at trial prejudiced their

ability to present a defense. See, e.g., People v. Bristow, 8 Ill. App. 3d 805, 807-08 (1972).

Here, however, Walker expressly disavows any “variance” argument. Instead, she argues that

the State failed to prove that the CAs named in the indictment were actually “owners” of the

rental proceeds, and that this failure means that the evidence was insufficient to sustain her

conviction of theft. There is no merit to her argument.

¶ 20   In evaluating the sufficiency of the evidence, it is not the province of this court to retry

the defendant. People v. Collins, 106 Ill. 2d 237, 261 (1985). The relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. Id.; People v.

Mills, 356 Ill. App. 3d 438, 444 (2005). The determination of the weight to be given to the

witnesses’ testimony, their credibility, and the reasonable inferences to be drawn from the

evidence are the responsibility of the trier of fact. People v. Steidl, 142 Ill. 2d 204, 226 (1991);

Collins, 106 Ill. 2d at 261. This standard applies whether the evidence is direct or circumstantial

and whether the verdict is the result of a jury trial or a bench trial. People v. Cooper, 194 Ill. 2d
419, 431 (2000).

¶ 21   According to the law under which Walker was charged,

               “(a) A person commits theft when he or she knowingly:

                       (1) Obtains or exerts unauthorized control over property of the owner; or

                       (2) Obtains by deception control over property of the owner ***.” 720

               ILCS 5/16-1(a)(1), (a)(2) (West 2012).

The term “owner” is defined in section 15-2 of the Criminal Code of 2012 (Code) (720 ILCS

5/15-2 (West 2012)) as “a person, other than the offender, who has possession of or any other



                                                -9-
2017 IL App (2d) 160589


interest in the property involved, even though such interest or possession is unlawful, and

without whose consent the offender has no authority to exert control over the property.” This

definition is broad, treating the term “owner” as encompassing a variety of interests, not just

legally perfected property rights.   “A possessory interest for the purposes of describing a

criminal violation is not the same as a possessory interest as defined by traditional property law

standards.” People v. Rothermel, 88 Ill. 2d 541, 547 (1982).

¶ 22   The elements of theft are twofold. “To prove the offense, it need only be shown [(1)] that

someone other than the accused possessed or held an interest in the property and [(2)] that the

accused was unauthorized in exerting control over that property.” In re W.S., 81 Ill. 2d 252, 257

(1980). In W.S., the defendant was charged with stealing several leather jackets that were

alleged to be the “property of Jean Nicole, a corporation.” The evidence at trial established that

the store from which the jackets were taken was named “Jean Nicole,” but the only evidence

offered regarding the identity of the corporate owner of the store (and the jackets) was hearsay.

Further, the hearsay evidence suggested that the corporate owner was not “Jean Nicole” but was

instead a corporation of a different name. Id. at 255. The defendant argued that the evidence

was insufficient to support his conviction because the State had not proved the corporate

existence of the owner. The supreme court rejected this argument, finding that the State had

proved that the jackets belonged to someone other than the defendant and that the defendant had

taken them without authorization, and thus his conviction of theft was supported by sufficient

evidence. Id. at 259.

¶ 23   Similarly, over a century ago, the supreme court upheld a theft conviction even though

the woman identified as the owner in the charging document had not completed all of the steps

necessary to prove title to the property.    See People v. Frankenberg, 236 Ill. 408 (1908).



                                              - 10 -
2017 IL App (2d) 160589


Although she might not have perfected her title, she still had an interest in the property sufficient

to support the conviction. Id. at 414.

¶ 24   As the supreme court has noted, over time Illinois law has “moved away from defining a

possessory interest in the criminal law context as having a real or personal interest in property to

a definition that requires only that the interest be greater than that of the defendant.” Rothermel,
88 Ill. 2d at 547. For instance, the court had held that the definition of “owner” was broad

enough to include a security guard employed by the owner of a store damaged by a defendant.

Id. at 546-47 (citing People v. Tate, 87 Ill. 2d 134 (1981)). Illinois courts have also upheld theft

convictions where the “owner” identified in the charging instrument exercised control over the

property only as a bailee (People v. Hansen, 28 Ill. 2d 322 (1963); People v. Demos, 3 Ill. App.
3d 284 (1971)), as an employee of the actual owner (People v. Smith, 90 Ill. App. 2d 388

(1967)), or even as an FBI informant, whose temporary interest in the cash provided to him for

use in paying off the defendant was sufficient to qualify him as an “owner” (People v. Kaye, 154
Ill. App. 3d 562 (1987)). As this case law makes clear, “[a] theft indictment need not allege the

legal title holder as ‘owner.’ ” People v. Woods, 15 Ill. App. 3d 221, 224 (1973). Rather, it must

simply allege ownership by “an entity capable of possession.” Id. And, so long as the State

proves that someone other than the defendant had a greater possessory interest in the property,

the evidence is sufficient to support a conviction of theft. Rothermel, 88 Ill. 2d at 547.

¶ 25   In arguing otherwise, Walker relies on People v. Holloway, 90 Ill. App. 3d 1098 (1980), a

burglary case. There, the indictment alleged that the building that the defendant was charged

with entering unlawfully was in the “care, custody and control” of the director of the county

housing authority. Id. at 1099. However, at trial, the director testified that the portion of the

building entered by the defendant was leased to a Head Start day care center. Id. The appellate



                                               - 11 -
2017 IL App (2d) 160589


court reversed the defendant’s burglary conviction on the ground that the State had failed to

prove that the defendant did not have authority to enter that portion of the building, because the

owner listed in the indictment had given such authority to the lessee and the lessee did not

testify. Id.

¶ 26    We do not find Holloway persuasive for several reasons. First, it was decided before

Rothermel, which rejected its emphasis on the formalities of legal possession, and the supreme

court has cast doubt on its continued vitality. See People v. Holloway, 92 Ill. 2d 381, 383 (1982)

(appeal in a related case, noting that the appellate decision in Holloway had not been appealed

and thus its correctness was not before the supreme court; however, that appellate decision

preceded Rothermel, in which the supreme court “held that a daughter’s possession of a key to

her mother’s house was sufficient to demonstrate an interest greater than that of the defendant

and was therefore an adequate allegation of a possessory interest in an indictment for burglary”).

Second, the appellate court’s reversal in Holloway was based on its determination that the

variance between (a) the entity identified in the indictment as having control over the building

and (b) the proof at trial regarding such control was “such a significant variance as to warrant a

reversal.” Holloway, 90 Ill. App. 3d at 1099. Here, however, Walker has declined to raise any

variance argument, and the holding of Holloway is not applicable to her argument on the

different legal issue of the sufficiency of the evidence.

¶ 27    In this case, the evidence clearly showed (and Walker does not dispute) that she had no

legal authority to receive and retain control of the proceeds from the rental of condominium

units. To sustain her conviction of theft, the only other thing the State was required to prove was

that someone else had a greater interest in the property than she. See W.S., 81 Ill. 2d at 257 (“To

prove the offense [of theft], it need only be shown that someone other than the accused possessed



                                                - 12 -
2017 IL App (2d) 160589


or held an interest in the property and that the accused was unauthorized in exerting control over

that property.”); see also Rothermel, 88 Ill. 2d at 547 (“a possessory interest in the criminal law

context *** requires only that the interest be greater than that of the defendant”). Walker asserts

that, with respect to the units for which the CAs had not obtained orders of possession, the

former owners of the units had the sole right to receive any rents. This assertion amounts to a

concession that someone other than she (the owners) had a greater interest in the rental proceeds.

Even if she had not made this concession, however, the evidence established that the named

victims of her theft (the CAs) had at least a contingent interest in those proceeds. The CAs were

entities “capable of possession” of the units (Woods, 15 Ill. App. 3d at 224), but Walker could

not assert any possessory interest in the units. Thus, the evidence was sufficient to support her

conviction of theft of the proceeds from renting those units.

¶ 28   As to the units for which the CAs had obtained orders of possession, the possessory

interests of the CAs were even more strongly established. On appeal, Walker argues that the

CAs’ interests were not perfected, because there was no evidence that the orders of possession

had been placed with the sheriff for execution. However, the trial court could infer that all of the

units had been abandoned by their former owners, or else Walker would not have been able to

rent them out. As noted by CA board president Minnberg in her testimony, the CA’s attorney

advised the board (accurately, in our opinion) that the CA could legally assert possession over—

and rent out—a unit whose owner had abandoned it and turned in the keys. Walker has not cited

any legal authority establishing that the sheriff must execute an order of possession to transfer

legal possession even where the unit is abandoned. And even if such authority existed, the

perfection of the CAs’ property interests was not required; all that was required was evidence of




                                               - 13 -
2017 IL App (2d) 160589


their superior rights to the rental proceeds, which was unquestionably presented. We reject

Walker’s assertion that the evidence did not adequately support her conviction.

¶ 29   Walker also raises a related argument: that at most she should have been convicted of

misdemeanor theft rather than a felony, because the State did not prove that the CAs had

possessory interests in all of the $80,850 of rental proceeds found in her bank accounts. She

points to the testimony that the CAs were entitled to rental proceeds from vacated units only to

the extent of any arrearages for unpaid assessments, and argues that the State failed to show how

large the arrearages were for the units she rented out. She suggests that the money actually owed

to the CAs for such arrearages could have been less than $500, in which case the State would

have proved only that she committed a misdemeanor, not a felony. See 720 ILCS 5/16-1(b)(1)

(West 2012).

¶ 30   This argument suffers from the same flaw as her previous argument: to convict her of

felony theft, the State did not need to prove that the victims named in the indictment (the CAs)

were legally entitled to more than $10,000 of the rental proceeds. Rather, the State was required

to prove only that (1) Walker took (or exercised unauthorized control over) more than $10,000 in

funds and (2) someone other than Walker held a superior possessory interest in those funds. See

W.S., 81 Ill. 2d at 257; see also Rothermel, 88 Ill. 2d at 547. The State showed that Walker had

deposited into her personal bank accounts 124 checks and money orders totaling $80,850, all of

which were rent payments for units that Walker had no authority to rent out, much less to accept

payments for in her own name. The State thus proved the first element, unauthorized exercise of

control of more than $10,000. And, as noted above, there was also sufficient evidence that

someone other than Walker (either the CAs or the owners) held a greater possessory interest in

the funds. Walker was properly convicted of felony theft rather than a misdemeanor.



                                             - 14 -
2017 IL App (2d) 160589


¶ 31   Walker’s final argument is that the trial court abused its discretion in admitting into

evidence the State’s exhibits (orders of possession) that were not disclosed until the second day

of trial. We review a trial court’s rulings regarding discovery issues, as well as its evidentiary

rulings, for abuse of discretion. Reda v. Advocate Health Care, 199 Ill. 2d 47, 54 (2002); People

v. Sutton, 349 Ill. App. 3d 608, 615 (2004). A trial court abuses its discretion only when its

ruling is arbitrary, fanciful, or unreasonable, or no reasonable person would take the view

adopted by the trial court, or when its ruling rests on an error of law. People v. Olsen, 2015 IL

App (2d) 140267, ¶ 11.

¶ 32   Illinois Supreme Court Rule 412 (eff. Mar. 1, 2001) requires the State to disclose to the

defendant the evidence it intends to introduce at trial. However, where rebuttal evidence is

concerned, the State need not inform the defendant about the evidence until it forms the intent to

introduce the evidence. “The reason for this rule is that a prosecutor cannot know whether a

witness will be called [or documentary evidence will be submitted] in rebuttal until the defense

testimony is heard.” People v. Pitts, 104 Ill. App. 3d 451, 457 (1982). When a defendant asserts

that the trial court abused its discretion by refusing to exclude previously undisclosed rebuttal

evidence, the defendant must show prejudice arising from the admission of the evidence. People

v. Galindo, 95 Ill. App. 3d 927, 933 (1981).

¶ 33   The undisclosed exhibits about which Walker complains were orders of possession

obtained by some of the CAs named in the indictment. Walker argues that she was prejudiced by

their admission because, in her eyes, if the State had not submitted these exhibits, it would have

been unable to prove her guilty of theft. But Walker’s premise is incorrect. As discussed above,

the State was not required to prove that the CAs held perfected interests in the rental proceeds.

Rather, it simply had to offer evidence that the CAs (or anyone other than Walker) had superior



                                               - 15 -
2017 IL App (2d) 160589


possessory rights to those proceeds. Rothermel, 88 Ill. 2d at 547. The testimony of the State’s

witnesses established that the CAs had contingent interests in rental proceeds from the units and

were “capable of possession” (Woods, 15 Ill. App. 3d at 224), thereby satisfying that

requirement. Moreover, Walker herself concedes that the owners had interests in the proceeds if

the CAs did not, and that she had no legitimate interest in the proceeds. Thus, the undisclosed

rebuttal exhibits were largely irrelevant to the proceedings, and Walker was not prejudiced by

their admission. We find no error in the trial court’s ruling on this issue.

¶ 34                                    III. CONCLUSION

¶ 35      For the reasons stated, the judgment of the circuit court of Du Page County is affirmed.

As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for

this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178

(1978).

¶ 36      Affirmed.




                                                - 16 -